PER CURIAM.
Terry Dewayne Gideon challenges his designation as a Prison Releasee Reoffen-der (PRR) and the resulting mandatory minimum sentence. We reject Gideon’s argument that eligibility for PRR sentencing is a fact which must be submitted to the jury. See Williams v. State, 143 So.3d 423 (Fla. 1st DCA 2014), and Lopez v. State, 135 So.3d 539 (Fla. 2d DCA 2014). As for the argument that eligibility for PRR sentencing is an element which must be alleged in the charging document, we find this argument to be without merit. See Almendarez-Toms v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998).
AFFIRMED.
VAN NORTWICK, PADOVANO, and MARSTILLER, JJ., concur.